Citation Nr: 0402970	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-05 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 24, 
1999, for a grant of a total rating for individual 
unemployability due to service-connected disabilities (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in 
January 8, 2000 rating decision which granted the veteran a 
TDIU effective May 24, 1999.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.  His service records show that he was awarded the 
Combat Infantryman Badge for participating in combat against 
enemy forces in the Republic of Vietnam and the Purple Heart 
Medal for wounds received in action.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the veteran's 
claim for an earlier effective date prior to May 24, 1999, 
for a grant of a TDIU based on clear and unmistakable error 
with respect to a January 2000 rating decision.


FINDINGS OF FACT

1.  The veteran presented oral statements at a transcribed RO 
hearing on August 9, 1984, in which he indicated that his 
ability to work in his industrial vocation was adversely 
impacted by his service-connected bilateral eye disability.

2.  The veteran first filed his informal claim with VA for a 
TDIU via written correspondence received by VA on May 24, 
1999, which was subsequently perfected by a formal claim for 
a TDIU which was received by VA in June 1999.

3.  By a rating action dated January 8, 2000, the RO granted 
entitlement to TDIU effective May 24, 1999.  The veteran was 
notified of this decision and of his appellate rights in 
correspondence dated January 14, 2000, but he did not file a 
timely appeal.

4.  The January 8, 2000 rating decision which granted a TDIU 
effective on May 24, 1999, applied existing statutes and 
regulations and was supported by evidence then of record; it 
did not involve undebatable error which, had it not been 
made, would have manifestly changed the outcome of the 
decision.

5.  When the RO decided the TDIU claim on January 8, 2000, 
the correct facts as they were known at the time were before 
the RO, and the RO correctly applied the applicable laws and 
regulations.


CONCLUSIONS OF LAW

1.  An effective date earlier than May 24, 1999, for the 
grant of TDIU is not warranted.  38 U.S.C.A. §§ 5101, 7105 
(West 2002); 38 C.F.R. § 20.302 (2003).38 C.F.R. §§ 3.1(p), 
3.155, 3.400(o) (2003).

3.  The January 8, 2000 rating decision which granted a TDIU 
effective on May 24, 1999 did not contain clear and 
unmistakable error.  38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).  The United States Court of Appeals for 
Veterans Claims has held, however, that the notice and duty-
to-assist provisions of VCAA are not applicable in claims of 
clear and unmistakable error because such claims must be 
decided on the basis of the record as it existed at the time 
of the decision in which error is alleged.  Livesay v. 
Principi, 15 Vet. App. 165 (2001).  Although, in Livesay the 
Court was reviewing a claim for CUE in a decision of the 
Board of Veterans' Appeals, the reasons for not applying VCAA 
are also applicable to cases involving claims of CUE in an RO 
decision.

We observe that prior to the November 2002 rating decision 
which denied the claim of CUE with regard to a January 2000 
RO decision and the claim for an earlier effective date prior 
to May 24, 1999, for a TDIU, the RO provided the veteran with 
express notice of the provisions of the VCAA in 
correspondence dated in May 2002.  In the correspondence of 
May 2002, VA provided the veteran with an explanation of how 
VA would assist him in obtaining necessary information and 
evidence pertinent to the earlier effective date issue.  The 
veteran has thus been made aware of the information and 
evidence necessary to substantiate his claim for an earlier 
effective date and has been provided opportunities to submit 
such evidence prior to the initial unfavorable decision of 
the agency of original jurisdiction.  He has not identified 
any additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him. (See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  As a 
result of the development that has been undertaken, there is 
no reasonable possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

A review of the veteran's claims file shows that by rating 
decision of January 1971, he was granted service connection 
and a 50 percent evaluation for multiple gunpowder fragment 
wounds of both eyes with decreased vision, effective from 
July 1970.  Additionally, he was also granted service 
connection and a noncompensable evaluation for facial scars 
resulting from the multiple gunpowder fragment wounds.  These 
are the veteran's only service-connected disabilities at the 
present time and the noncompensable evaluation assigned to 
his service-connected facial scars has remained unchanged 
since the initial grant.  

By rating decision dated April 1971, the veteran's bilateral 
eye disability was recharacterized as residuals of gunpowder 
fragment wounds of both eyes with impaired vision and 
retained foreign bodies.  His 50 percent evaluation was 
reduced to 10 percent, effective from August 1971.  By rating 
decision dated March 1979, his 10 percent rating was 
increased to 60 percent, effective from October 1978.  

In September 1983, the veteran filed for an increased rating 
in excess of 60 percent for his bilateral eye disability.  
Initially, the RO reduced the evaluation from 60 percent to 
10 percent in a May 1984 rating decision.  The veteran was 
issued notice of this determination in May 1984 and initiated 
an appeal of this reduction by filing a timely Notice of 
Disagreement which was received by VA in June 1984.  He was 
issued a Statement of the Case in July 1984.  At an RO 
hearing which was conducted on August 9, 1984, he presented 
oral testimony in support of his appeal.  The transcript of 
this hearing shows that he testified that his bilateral eye 
disability had worsened and also presented statements to that 
effect that his impaired vision interfered with his ability 
to judge distance which, in turn, had adversely impacted  
upon his ability to pursue this vocational occupation as an 
industrial worker.  Thereafter, by rating action dated 
December 1984, he was granted a 70 percent rating for his 
bilateral eye disability, effective from August 1984.  The RO 
deemed this increased rating to have satisfied the appeal and 
sent correspondence to the veteran informing him of its 
determination.  Our review of the December 1984 rating 
decision shows that the RO did not address the issue of the 
veteran's individual unemployability due to his service-
connected disabilities.  

In correspondence dated in early September 1986, the RO 
unilaterally sent notice to the veteran that he was to appear 
for a VA examination to assess the severity of his service-
connected disabilities.  The examination was conducted in 
September 1986.  Afterwards, the RO reviewed the findings 
obtained from this examination and confirmed the 70 percent 
rating for the bilateral eye disability in an October 1986 
rating decision.

Between October 1996 and May 1999, the claims file shows 
activity involving exchanges of correspondence between the 
veteran and VA regarding his marital status and the status of 
his children as dependants for purposes of calculating the 
amount of his monthly compensation.  No VA examinations or 
medical evidence of any sort pertaining to his service-
connected disabilities were presented during this time.  The 
correspondence received from the veteran during this time 
period contains no mention of an intent to file a claim for 
an increased rating or individual unemployability until May 
24, 1999, when VA received a letter from the veteran in which 
he presented the following statement:

"I am applying for individual unemployability I 
have not worked in 20 years and I cannot work at 
all."

In response to the above informal claim, the RO issued the 
veteran a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) in June 1999 
with instructions to fill out and submit the aforementioned 
form to VA as soon as possible, preferably within 60 days.  
The claims file shows that the veteran filed his formal claim 
for a TDIU in mid-June 1999.  Pursuant to this claim, he was 
scheduled for a VA examination which was conducted July 1999.  
Based on the findings obtained from this examination, the 
veteran was granted a TDIU by rating decision of January 8, 
2000, with an effective date for this award of May 24, 1999.  
The veteran was notified of this decision and his appellate 
rights in correspondence dated January 14, 2000, which 
included a VA 4107 Form; however, he did not file a timely 
appeal and the January 8, 2000 determination became final.

In correspondence received by VA in June 2002, the veteran 
claimed entitlement to an earlier effective date prior to May 
24, 1999, for his award of a TDIU.  His essential contention 
is that his oral hearing testimony of August 9, 1984, in 
which indicated to the RO hearing officer that his ability to 
perform work in his industrial vocation was adversely 
affected by his service-connected bilateral eye disability, 
constituted an informal claim for individual unemployability.  
He contends that there was thus an open and pending TDIU 
claim dating back to August 9, 1984, which the RO had failed 
to acknowledge and furnish him with a formal application for 
a TDIU to perfect his claim.  He contends that his formal 
claim for a TDIU which was received in June 1999 simply 
perfected the pending informal claim of August 1984.  He 
therefore asserts that an earlier effective date for his TDIU 
should be assigned, predicated upon his August 1984 hearing 
date.  He further contends that there was CUE with respect to 
the January 8, 2000 RO decision for failing to recognize the 
existence of his pending TDIU claim since August 1984 or, in 
the alternative, to find that the prior medical evidence 
supported a finding that he was individually unemployable 
prior to May 24, 1999. 

Analysis

Entitlement to an earlier effective date prior to May 24, 
1999, for an award of a TDIU:

The effective date of an increased disability compensation 
rating is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within 1 year of such date, otherwise 
the date of receipt of claim.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o) (2003). 

The pertinent regulations contained in 38 C.F.R. §§ 3.1 and 
3.155 define a claim as being a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p).  Any communication or 
action indicating intent to apply for VA benefits from a 
claimant or representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a). 

The veteran's claims file shows that the veteran did not file 
a written communication indicating an intent to apply for a 
TDIU prior to May 24, 1999.  

At his August 1984 RO hearing, he stated that his ability to 
work was adversely affected by his service-connected 
bilateral eye disability.  He contends that this statement 
should be interpreted as an informal claim.  However, there 
is no provision in the laws or regulations which would permit 
us to construe the transcript of his statements as a written 
communication for purposes of establishing an informal claim 
for a TDIU.  In Tomlin v. Brown, 5 Vet. App. 355 (1993), the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") permitted a veteran's oral 
statements expressing disagreement with an RO decision which 
were presented at an RO hearing and reduced to writing in the 
form of a transcript to be accepted as a timely Notice of 
Disagreement for purposes of initiating an appeal.  However, 
the Tomlin case was very specific in addressing only 
38 U.S.C.A. § 7105 and 38 C.F.R. § 20.201 (the law and 
regulation which defines a Notice of Disagreement).  The 
aforementioned law and regulations do not apply to formal or 
informal claims for VA benefits.  Furthermore, in the case of 
Rodriguez v. West, 189 F.3d. 1351 (Fed.Cir. 1999), the 
Federal Circuit has interpreted the language of 38 C.F.R. 
§ 3.1(p) as defining a claim as a communication made in 
writing.  The Court did not suggest that an oral statement 
could serve as a claim if subsequently transcribed.  The 
record in this case shows that the veteran first made a claim 
in writing on May 24, 1999.  It is not contended that the 
increase in disability occurred within the year preceding May 
24, 1999, and the record does not indicate that the increase 
occurred in that period.  Accordingly, May 24, 1999, the date 
of his written claim, is the correct effective date.

Whether there was CUE with regard to a January 8, 2000, RO 
rating decision which assigned an effective date of May 24, 
1999, for a grant of a TDIU:

In Damrel v. Brown, 6 Vet. App. 242 (1994) the Court 
synthesized the case law on the proper test to determine if 
there is clear and unmistakable error (CUE), as previously 
set forth in Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  In Damrel the Court held that for there to be CUE 
"(1) '[e]ither the correct facts, as they were known at the 
time, were not known before the adjudicator (i.e., more than 
a simple agreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied,' (2) the error must be 
'undebatable' and of the sort 'which had it not been made, 
would have manifestly changed the outcome at the time it was 
made,' and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question."  Damrel, at 245.

Moreover, in view of the standard that error must be 
undebatable and about which reasonable minds cannot differ, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) 
(West 2002) can never be applicable in a claim of CUE.  CUE 
either exists undebatably or there is no CUE within the 
meaning of 38 C.F.R. § 3.105(a) (2003).  Russell v. Principi, 
3 Vet. App. 310, 314 (1992).

"CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers it compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error."  
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  "To warrant 
review by the Board, a claim of [CUE] must be raised with 
specificity regarding when and how [CUE] occurred."  
McIntosh v. Brown, 4 Vet. App. 553, 561 (1993).  "[S]imply 
to claim CUE on the basis that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE."  Fugo, at 44.  "It 
must be remembered that there is a presumption of validity to 
otherwise final decisions, and that where such decisions are 
collaterally attacked, and a CUE claim is undoubtedly a 
collateral attack, the presumption is even stronger."  Fugo, 
at 44.

As previously discussed with regard to the earlier effective 
issue on appeal, the correspondence received from the 
veteran on May 24, 1999, constituted his first informal 
claim for a TDIU in the history of his claim.  He 
subsequently perfected his informal claim and, based on the 
findings obtained from a July 1999 examination, the veteran 
was granted a TDIU by rating decision of January 8, 2000, 
with an effective date for this award of May 24, 1999.  We 
observe that the claims file contains absolutely no 
objective medical evidence addressing the status of the 
veteran's service-connected disabilities for the one-year 
period immediately preceding May 24, 1999.  The January 8, 
2000 rating decision was never timely appealed by the 
veteran.  A review of the claims file shows that he was 
provided with notice of the TDIU allowance and its May 24, 
1999 effective date in correspondence dated January 14, 
2000.  Accompanying this notice was a VA 4107 Form 
explaining his appellate rights.  However, he did not file a 
timely Notice of Disagreement within the one-year appellate 
period following notice of the TDIU grant and the January 8, 
2000 rating decision became final in January 14, 2001.  See 
38 C.F.R. § 20.302(a).  

The effective date of an award of an increased rating, 
generally, is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  The effective date 
for an increased rating award may be the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date.  Otherwise, the date of the receipt of 
claim.  See 38 C.F.R. § 3.400 (o)(2) (2003).

The veteran contends that in the rating decision of January 
2000 VA had committed a clear and unmistakable error by not 
assigning an effective date prior to May 24, 1999 for the 
award of a TDIU.  Essentially, he alleges that there was 
error or failure on the part of VA to recognize that there 
was a pending TDIU claim in effect prior to May 1999 and to 
properly evaluate the evidence of record at the time as it 
pertained to the status of his service-connected bilateral 
eye disability and facial scars.  As we have already 
determined in our prior analysis that there was not a pending 
TDIU claim in effect prior to May 1999, his sole remaining 
assertion is that VA had improperly weighted or evaluated the 
evidence regarding the severity of his service-connected 
disabilities.  See Fugo.  "(S)imply to claim CUE on the 
basis that previous adjudications have improperly weighed and 
evaluated the evidence can never rise to the stringent 
definition of CUE."  Fugo, at 44.  "It must be remembered 
that there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly a collateral attack, 
the presumption is even stronger."  We further find that 
there is nothing to indicate that there was clear and 
unmistakable error on part of VA in its interpretation and 
application of the laws and regulations which were then in 
effect as they pertained to rating the veteran's service-
connected disabilities.  The effective date of May 24, 1999 
for the TDIU was predicated on the date on which VA first 
received the veteran's claim for a TDIU.  There is no 
objective evidence associated with the record at the time of 
the January 8, 2000 rating decision which addresses the 
status of his service-connected disabilities during the one-
year period prior to May 24, 1999.  We thus conclude that 
there was no clear and unmistakable error on part of VA for 
assigning an effective date of May 24, 1999, for a TDIU 
award.

ORDER

Entitlement to an effective date earlier than May 24, 1999, 
for TDIU is denied.

The claim of CUE with respect to a January 8, 2000 RO rating 
decision which assigned an effective date of May 24, 1999, 
for a TDIU is denied.




______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



